Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,430. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a biologic tissue interface device that comprises a body structure including a core and a sleeve disposed around at least a portion of the core, the core defining a channel through the core extending from a first end of the core to a second end of the core. A flange is coupled to at least one of the sleeve or the core adjacent the second end of the core.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0143141 to Verkaik et al. in view of U.S. Patent No. 6,241,743 to Levin et al. 
As to Claims 21, Verkaik discloses a biologic tissue interface device (Figs. 3A-3D). The device comprises a body structure (Figs. 3A-3D) including a core (60) and a sleeve (66) disposed around at least a portion of the core, the core defining a channel (68) through the core extending from a first end of the core to a second end of the core (Figs. 3A-3D). The sleeve includes a flange (61, [0057-0060]) coupled to the second end of the core (proximal position described in [0060]). The device includes an outer surface having an angled slope narrowing toward the channel in a longitudinal direction from the second end of the core to the first end of the core (angled slope at distal surface near ref. 66, seen in Fig. 3B).
As to Claim 22, Verkaik discloses a biologic tissue interface device wherein the flange (61 and wireforms 65) is formed from at least one of nitinol, stainless steel, cobalt chromium, or alloys thereof [0040, 0057].
As to Claim 23, Verkaik discloses a biologic tissue interface device wherein the flange (61) is coupled to an outer surface of the sleeve (Fig. 3D, [0058]).
As to Claim 24, Verkaik discloses a biologic tissue interface device wherein the flange (61) is coupled to the outer surface of the core adjacent the second end of the core (Fig. 3D, [0058]).
As to Claim 26, Verkaik discloses a biologic tissue interface device wherein the sleeve (66) includes a fibrous material (described in [0057]).
As to Claim 27, Verkaik discloses a biologic tissue interface device wherein the sleeve (66) includes at least one of a polytetrafluoroethylene (PTFE) felt, polyethylene terephthalate (PET), or bovine pericardium [0035].
As to Claim 28, Verkaik discloses a biologic tissue interface wherein the flange (61) includes a fibrous material coupled to an exterior surface of the flange [0057].
As to Claim 29, Verkaik discloses a biologic tissue interface wherein the flange includes at least one of a polytetrafluoroethylene (PTFE) felt, polyethylene terephthalate (PET), or bovine pericardium coupled to an exterior surface of the flange [0057].
As to Claims 21-24 and 26-29, Verkaik discloses the claimed invention except for wherein the core includes an outer surface having an angled slope narrowing toward the channel in a longitudinal direction from the second end of the core to the first end of the core.
Levin discloses a biologic tissue interface device wherein the core (12) includes an outer surface having an angled slope (at 36, angled slope near ref. 5 in Fig. 10B) narrowing toward the channel (seen as dotted lines in Figs. 10B-10D) in a longitudinal direction from the second end of the core to the first end of the core (Figs. 10B-10C, Col. 8, Lines 32-53) in order to ease insertion of the device into the target tissue region (Col. 7, Lines 33-42).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the biologic tissue interface device of Verkaik with the angled surface slope modification of Levin in order to ease insertion of the device into the target tissue region.

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0143141 to Verkaik et al. in view of U.S. Patent No. 6,241,743 to Levin et al. in view of U.S. Patent No. 6,468,303 to Amplatz et al. 
As to Claims 25 and 31, Verkaik and Levin disclose the claimed invention except for wherein the core includes a first flange adjacent the first end and a second flange adjacent the second end, and wherein the sleeve is coupled between the first flange and the second flange, and further including second deployable portion coupled to the core adjacent the second end of the core.  
Amplatz discloses a biologic tissue interface device (10, Fig. 1) wherein the core (16) includes a first flange (formed by 12) adjacent the first end and a second flange (formed by 24) adjacent the second end, and wherein the sleeve (16) is coupled between the first flange and the second flange (Figs. 1-3) in order to allow for securement at both ends of the device (Col. 10, Lines 3-60). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the biologic tissue interface device of Verkaik and Levin with the flange a modification of Amplatz in order to allow for securement at both ends of the device.

Claims 30, 32-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0143141 to Verkaik et al. in view of U.S. Patent No. 6,241,743 to Levin et al. in view of U.S. Patent No. 6,458,153 to Bailey et al. 
As to Claim 32, Verkaik discloses a biologic tissue interface device (Figs. 3A-3D). The device comprises a body structure (Figs. 3A-3D) including a core (60) and a sleeve (66) disposed around at least a portion of the core, the core defining a channel (68) through the core extending from a first end of the core to a second end of the core (Figs. 3A-3D). The sleeve includes a flange (61, [0057-0060]) coupled to the second end of the core (proximal position described in [0060]). The device includes an outer surface having an angled slope narrowing toward the channel in a longitudinal direction from the second end of the core to the first end of the core (angled slope at distal surface near ref. 66, seen in Fig. 3B).
As to Claim 33, Verkaik discloses a biologic tissue interface device wherein the flange (61 and wireforms 65) is formed from at least one of nitinol, stainless steel, cobalt chromium, or alloys thereof [0040, 0057].
As to Claim 34, Verkaik discloses a biologic tissue interface device wherein the flange (61) is coupled to an outer surface of the sleeve (Fig. 3D, [0058]).
As to Claim 35, Verkaik discloses a biologic tissue interface device wherein the flange (61) is coupled to the outer surface of the core adjacent the second end of the core (Fig. 3D, [0058]).
As to Claim 37, Verkaik discloses a biologic tissue interface device wherein the sleeve (66) includes a fibrous material (described in [0057]).
As to Claim 38, Verkaik discloses a biologic tissue interface wherein the flange (61) includes a fibrous material coupled to an exterior surface of the flange [0057].
As to Claims 30, 32-35, and 37-39, Verkaik discloses the claimed invention except for wherein the core includes an outer surface having an angled slope narrowing toward the channel in a longitudinal direction from the second end of the core to the first end of the core, including a hemostatic valve seal coupled to the core and covering the channel with a plurality of flexible members, wherein the hemostatic valve includes a plurality of flexible members positioned adjacent the second end of the core.  
Levin discloses a biologic tissue interface device wherein the core (12) includes an outer surface having an angled slope (at 36, angled slope near ref. 5 in Fig. 10B) narrowing toward the channel (seen as dotted lines in Figs. 10B-10D) in a longitudinal direction from the second end of the core to the first end of the core (Figs. 10B-10C, Col. 8, Lines 32-53) in order to ease insertion of the device into the target tissue region (Col. 7, Lines 33-42).
Bailey discloses a biologic tissue interface device (40, Fig. 7) including a hemostatic valve seal (26) coupled to the core and covering the channel with a plurality of flexible members (28, Figs. 7-11, Col. 8, Lines 65-67 – Col. 9, Lines 1-60). The hemostatic valve (26) includes a plurality of flexible members (28) positioned adjacent the second end of the core (Figs. 7-11, Col. 8, Lines 65-67 – Col. 9, Lines 1-60) in order to provide means for controlling flow within the device (Col. 9, Lines 25-47). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the biologic tissue interface device of Verkaik with the angled surface slope modification of Levin in order to ease insertion of the device into the target tissue region and with the valve modification of Bailey in order to provide means for controlling flow within the device.

Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0143141 to Verkaik et al. in view of U.S. Patent No. 6,241,743 to Levin et al. in view of U.S. Patent No. 6,458,153 to Bailey et al. in view of U.S. Patent No. 6,468,303 to Amplatz et al. 
As to Claims 36 and 40, Verkaik, Levin, and Bailey disclose the claimed invention except for wherein the core includes a first flange adjacent the first end and a second flange adjacent the second end, and wherein the sleeve is coupled between the first flange and the second flange, and further including second deployable portion coupled to the core adjacent the second end of the core.  
Amplatz discloses a biologic tissue interface device (10, Fig. 1) wherein the core (16) includes a first flange (formed by 12) adjacent the first end and a second flange (formed by 24) adjacent the second end, and wherein the sleeve (16) is coupled between the first flange and the second flange (Figs. 1-3) in order to allow for securement at both ends of the device (Col. 10, Lines 3-60). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the biologic tissue interface device of Verkaik, Levin, and Bailey with the flange modification of Amplatz in order to allow for securement at both ends of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775